DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 4/15/2021 have been fully considered but they are not persuasive. 
Applicant argued that, “In rejecting claim 1, the Examiner states that Geringer FIG. 9 element 22 discloses "a load detection unit that is provided between the main body and each of the leg portions." Further, in rejecting claim 3, the Examiner states that the Geringer plunger 37 discloses the claimed extension and contraction unit. Specifically, the Examiner states that the castor top plate 20 discloses the leg portions. However, Geringer does not disclose or suggest that the load detection unit is "separated from an extension and contraction unit by a gap in a retracted state." Geringer FIG. 9 depicts a load cell 22 disposed between a castor top plate 20 and the stem 25. The load cell 22 has supports 23 in contact with the top plate 20. That is, the supports, which are part of the load cell, are always in contact with the top plate 20. See Geringer col. 3, lines 55-60. Further, Geringer FIG. 11 depicts the plunger 37 of the brake mechanism 36 offset from the load cell 22. Additionally, FIG. 11 depicts the break mechanism 36 in direct contact with the load cell 22 and therefore not separated from the load cell 22 by a gap. Finally, because the break mechanism 36 and plunger 37 are laterally offset from the main body, Geringer does not disclose or suggest that "the load detection unit is provided between the main body and the plurality of leg portions." As such, Geringer fails to anticipate claim 1.”
This is not found persuasive. Figure 10 shows that there is a gap between the load cell (22) and the retraction unit (37). Thus Geringer continues to read on the claim. Additionally, as shown in Figure 1, . 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a) (1) and (a) (2) as being taught by Geringer (US Patent 5823278).
Regarding claim 1, Geringer teaches a medical device (Figure 1; as shown) including a plurality of leg portions (Figure 1; 13; specifically the leg portion would be the portion under load cell 22 in Figure 9) that lift up a main body from a floor surface and support the main body, comprising: a load detection unit for detecting a load in a vertical direction received by the plurality of leg portions from the floor surface (Column 4; lines 33-42), the load detection unit is provided between the main body and the plurality leg portions (Figure 9; 22; see also, figure 1, 13 there are 4 casters), and is separated from an extension and contraction unit (Figure 9; 37) by a gap in a retracted state (Figure 10, there is a gap between the extension and contraction unit 37 and the load cell 22).
Regarding claim 2, Geringer teaches the plurality of leg portions further comprise a caster capable of moving the main body (Figure 9; 18).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3, 4, and 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Geringer (US Patent 5823278) in view of Waters (US Patent 4669136).
  Regarding claim 3, Geringer teaches the plurality of leg portions further comprises a caster capable of moving the main body (Figure 9; 18), and wherein the extension and contraction unit (Figure 9; 37) that brings the caster into contact with the floor surface (Figure 9; when the break is not applied the caster is in contact with the floor surface), by extending or contracting a rod (Figure 9; 37, the portion the line is touching is the rod). Geringer does not specifically teach the extension and contraction unit lifts up the caster and the main body from the floor surface. Waters teaches the extension and contraction unit lifts up the caster and the main body from the floor surface (Figure 2; 15). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the brakes of Geringer to lift the casters completely off the ground as in Waters in order to give "the apparatus additional stability." (Waters Column 5; lines 11-12).
  Regarding claim 4, Geringer teaches a guide for moving the extension and contraction unit in the vertical direction (Figure 9; the guide is the portion around the plunger at 37, when the break is not engaged the plunger would necessarily be lifted out of engagement with the floor in order for the device to move), and in the retracted state where the caster is in contact surface, the extension and contraction unit is held by the guide in a state where contact between the load detection unit and the extension and contraction unit is broken (Figure 9; when the plunger 37 is not in contact with the floor, it's connection to 22 is broken, as it no longer would provide a force on blocks 23 (see Figure 2) through top plate 13, and it does not connect to 22 except through top plate 13. Thus when it is lifted, there is no connection between the plunger and the load cell, and when it is engaged, there is a connection through top plate 13).
Regarding claim 9, Geringer does not teach the extension and contraction unit is disposed vertically under the load detection unit. Waters teaches the extension and contraction unit is disposed vertically under the load detection unit (Figure 2; 15 is in line with the caster wheels, when applied to Geringer, this would keep the extension and retraction units (15 in waters) under plate 20 and vertically under 22). It would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing to modify the extension and retraction system of Geringer to be formed as in Waters in order to give "the apparatus additional stability." (Waters Column 5; lines 11-12).
Regarding claim 10, Geringer teaches a medical device (Figure 1; as shown) comprising: a plurality of leg portions  (Figure 1; 13; specifically the leg portion would be the portion under load cell 22 in Figure 9) that lift up a base (Figure 9; the housing at 13 is the base) from a floor surface and support the base; and a load detection unit (Figure 9; 22) for detecting a load in a vertical direction received by the plurality of leg portions from the floor surface (Column 4; lines 33-42), wherein the plurality of leg portions comprise: a caster (Figure 9; 18) for moving the base; an extension and contraction unit (Figure 9; 37); and a guide for moving the extension and contraction unit in the vertical direction (Figure 9; the guide is the portion around the plunger at 37, when the break is not engaged the plunger would necessarily be lifted out of engagement 
Regarding claim 11, Geringer teaches the base further comprises a base seat (Figure 9; the housing at 13 is the base seat and the load detection unit is inside its recessed interior), and the load detection unit is disposed inside a recessed portion of the base seat.
Regarding claim 12, Geringer does not teach the extension and contraction unit is disposed vertically under the load detection unit. Waters teaches the extension and contraction unit is disposed vertically under the load detection unit (Figure 2; 15 is in line with the caster wheels, when applied to Geringer, this would keep the extension and retraction units (15 in waters) under plate 20 and vertically under 22). It would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing to modify the extension and retraction system of .
Claim(s) 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Geringer (US Patent 5823278) in view of Buchholz (US Patent 3713129).
   Regarding claim 5, Geringer does not teach a determination unit that determines a risk of overturning of the main body based on loads measured by a plurality of the load detection unit. Buchholz teaches a determination unit that determines a risk of overturning of the main body based on loads measured by a plurality of the load detection unit (abstract, teaches utilizing a load sensor on each leg of a device in order to detect a tipping risk). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the apparatus of Geringer to determine a tipping risk in order to prevent "very catastrophic injuries or damages [that] have been incurred from...tipping over." (Buchholz Column 1; lines 9-11).
Regarding claim 6, Geringer does not teach a determination unit that determines a risk of overturning of the main body based on loads measured by a plurality of the load detection unit. Buchholz teaches a determination unit that determines a risk of overturning of the main body based on loads measured by a plurality of the load detection unit (abstract, teaches utilizing a load sensor on each leg of a device in order to detect a tipping risk). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the apparatus of Geringer to determine a tipping risk in order to prevent "very catastrophic injuries or damages [that] have been incurred from...tipping over." (Buchholz Column 1; lines 9-11).
Claim(s) 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Geringer (US Patent 5823278) in view of Waters (US Patent 4669136) further in view of Buchholz (US Patent 3713129).
Regarding claim 7, Geringer does not teach a determination unit that determines a risk of overturning of the main body based on loads measured by a plurality of the load detection unit. Buchholz teaches a determination unit that determines a risk of overturning of the main body based on loads measured by a plurality of the load detection unit (abstract, teaches utilizing a load sensor on each leg of a device in order to detect a tipping risk). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the apparatus of Geringer to determine a tipping risk in order to prevent "very catastrophic injuries or damages [that] have been incurred from...tipping over." (Buchholz Column 1; lines 9-11).
   Regarding claim 8, Geringer does not teach a determination unit that determines a risk of overturning of the main body based on loads measured by a plurality of the load detection unit. Buchholz teaches a determination unit that determines a risk of overturning of the main body based on loads measured by a plurality of the load detection unit (abstract, teaches utilizing a load sensor on each leg of a device in order to detect a tipping risk). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the apparatus of Geringer to determine a tipping risk in order to prevent "very catastrophic injuries or damages [that] have been incurred from...tipping over." (Buchholz Column 1; lines 9-11).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MORGAN J MCCLURE whose telephone number is (571)270-0362.  The examiner can normally be reached on M-F 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 5712726856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MORGAN J MCCLURE/Examiner, Art Unit 3673                                                                                                                                                                                                        

/NICHOLAS F POLITO/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        6/30/2021